Prospectus Supplement No. 1 Filed pursuant to Rule 424(b)(3) to Prospectus dated February 7, 2008 File No. 333-146974 NFINANSE INC. This document supplements the prospectus, dated February 7, 2008, relating to 2,195,028 shares of our common stock issuable upon exercise of outstanding warrants.This prospectus supplement is incorporated by reference into the prospectus.The prospectus was filed as part of our Registration Statement on Form SB-2, as amended on Form S-1 (File No. 333-146974).This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus, including any amendments or supplements thereto. Current Report on Form 8-K, dated February 15, 2008 On February 22, 2008, we filed with the Securities and Exchange Commission a current report on Form 8-K, dated February 15, 2008.The Form 8-K, as filed (but without the exhibits filed with the Form 8-K), is set forth below. Current Report on Form 8-K, dated March 21, 2008 On March 28, 2008, we filed with the Securities and Exchange Commission a current report on Form 8-K, dated March 21, 2008.The Form 8-K, as filed (but without the exhibits filed with the Form 8-K), is set forth below. Annual Report on Form 10-KSB for Fiscal Year Ended December 29, 2007 On March 28, 2008, we filed with the Securities and Exchange Commission an annual report on Form 10-KSB for the fiscal year ended December 29, 2007.The Form 10-KSB, as filed (but without the exhibits filed with the Form 10-KSB), is set forth below. Current Report on Form 8-K, dated March 28, 2008 On March 31, 2008, we filed with the Securities and Exchange Commission a current report on Form 8-K, dated March 28, 2008.The Form 8-K, as filed (but without the exhibits filed with the Form 8-K), is set forth below. Current Report on Form 8-K/A Amendment No. 1, dated March 28, 2008 On April 1, 2008, we filed with the Securities and Exchange Commission a current report on Form 8-K/A, dated March 28, 2008, which amended the Current Report on Form 8-K filed by us on March 31, 2008.The Form 8-K/A Amendment No. 1, as filed (but without the exhibits filed with the Form 8-K), is set forth below. Current Report on Form 8-K/A Amendment No. 1, dated March 21, 2008 On April 1, 2008, we filed with the Securities and Exchange Commission a current report on Form 8-K/A, dated March 21, 2008, which amended the Current Report on Form 8-K filed by us on March 28, 2008.The Form 8-K/A Amendment No. 1, as filed (but without the exhibits filed with the Form 8-K), is set forth below. Quarterly Report on Form 10-Q for Fiscal Quarter Ended March 29, 2008 On May 13, 2008, we filed with the Securities and Exchange Commission a quarterly report on Form 10-Q for the fiscal quarter ended March 29, 2008.The Form 10-Q, as filed (but without the exhibits filed with the Form 10-Q), is set forth below. Current Report on Form 8-K, dated May 16, 2008 On May 22, 2008, we filed with the Securities and Exchange Commission a current report on Form 8-K, dated May 16, 2008.The Form 8-K, as filed (but without the exhibits filed with the Form 8-K), is set forth below. -1- Current Report on Form 8-K, dated June 10, 2008 On June 16, 2008, we filed with the Securities and Exchange Commission a current report on Form 8-K, dated June 10, 2008.The Form 8-K, as filed (but without the exhibits filed with the Form 8-K), is set forth below. Quarterly Report on Form 10-Q for Fiscal Quarter Ended June 28, 2008 On August 12, 2008, we filed with the Securities and Exchange Commission a quarterly report on Form 10-Q for the fiscal quarter ended June 28, 2008.The Form 10-Q, as filed (but without the exhibits filed with the Form 10-Q), is set forth below. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of the prospectus any prospectus supplement.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September 4, 2008 -2- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2008 NFINANSE INC. (Exact name of registrant specified in its charter) Nevada 000-33389 65-1071956 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3923 Coconut Palm Drive, Suite 107, Tampa, Florida 34203 (Address of principal executive offices) (Zip Code) Registrant’s telephone, including area code: (813) 367-4400 Not applicable. (Former name and former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 (8K 02/15/08) Item 1.01. Entry into a Material Definitive Agreement. On February 14, 2008, nFinanSe Inc. (the “Company”) entered into a letter of credit accommodation (the “Letter of Credit Accommodation”) with National Penn Bank (the “Lender”) pursuant to which the Company may borrow an amount up to $1,772,750. The rate of interest charged on any future cash advances made under the Letter of Credit Accommodation, if any, is a floating interest rate of 0.50% per annum in excess of the Wall Street Journal Prime Rate. Interest on future cash advances, if any, will be calculated for the actual number of days such funds are outstanding, based on a year of 360 days. Interest is payable under the Letter of Credit Accommodation on a monthly basis. If the Company defaults in the repayment of any future cash advance under the Letter of Credit Accommodation, the Lender may, in its discretion, increase the interest rate payable by the Company to 3.00% above the interest rate then currently payable by the Company or the maximum interest rate Lender is permitted to charge by law, whichever is less. As a condition to consummating the Letter of Credit Accommodation, the Company paid a $26,591 fee to the Lender. The Company will use the Letter of Credit Accommodation as collateral security for performance bonds needed to meet certain state licensing requirements related to the Company’s business. The foregoing is a summary description of certain terms of the Letter of Credit Accommodation. The Letter of Credit Accommodation, along with a sample Irrevocable Letter of Credit to be issued thereunder, is attached as Exhibit 99.1 and is incorporated herein by reference. You are encouraged to read the entire text of Exhibit 99.1 attached hereto. In connection with securing the Letter of Credit Accommodation, the Lender requested that the Company either secure a guaranty acceptable to Lender or place collateral on account with the Lender. In response to the Lender’s request, on February 15, 2008, the Company and Jeffrey Porter entered into that certain Guaranty and Indemnification Agreement (the “Porter Guaranty”). Pursuant to the terms of the Porter Guaranty, Mr. Porter agreed to place collateral in the amount of $1,000,000 (the “Porter Collateral”) on deposit with the Lender in order to secure a portion of the Letter of Credit Accommodation. In consideration, the Company agreed to pay to Mr. Porter a quarterly sum of $20,000 (2.00% of $1,000,000), such amount payable in cash on or before the 15th of the month following the quarter in which it is earned. Pursuant to the Porter Guaranty, in the event that the Lender draws upon, or intends to draw upon, the Porter Collateral, the Company has agreed to immediately (i) pay directly to the Lender any sum sought by the Lender or (ii) provide such additional collateral to the Lender to prevent the Lender from drawing on the Porter Collateral. The Company also agreed to protect, indemnify and hold harmless Mr. Porter from and against all claims and actions of any nature arising from the Porter Guaranty, including but not limited to any loss of the Porter Collateral. The Company may terminate the Porter Guaranty with 180 days notice to Mr. Porter. In the event the Company is able to secure other financing or guaranty arrangements deemed by the Company and the Company’s Board of Directors as more favorable to the Company, it may terminate the Porter Guaranty upon 30 days notice to Mr. Porter.
